Case 20-14778-amc         Doc 22     Filed 05/19/21 Entered 05/19/21 10:16:17             Desc Main
                                     Document Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                     Chapter 13
         Genevieve M Skaggs
                                                           Bankruptcy No. 20-14778-AMC

                                Debtor

         TRUSTEE’S MOTION TO DISMISS PURSUANT TO 11 U.S.C. SECTION 1307

To the Honorable Judges of the United States Bankruptcy Court for the Eastern District of
Pennsylvania:

1.      Your Movant is Scott F. Waterman, Esq. the duly qualified and acting Chapter 13 Trustee
in the above-captioned case.

2.       The within case was commenced by the filing of a Chapter 13 petition on 12/18/2020.

3.       This Motion to Dismiss has been filed for the following reason(s):

         •   The plan filed by debtor(s) violates 11 U.S.C. Section 1325(a)(4) in that the value, as
             of the effective date of the plan, of property to be distributed under the plan on
             account of each allowed unsecured claim is less than the amount that would be paid
             on such claim if the estate of the debtor(s) were liquidated under Chapter 7 of the
             Bankruptcy Code.

         •   The Plan does not appear to be feasible.

        WHEREFORE, Scott F. Waterman, Esq., Standing Chapter 13 Trustee, requests that the
Court, after a hearing, enter an Order dismissing this case.

Date: 05/19/2021                                   Respectfully submitted,

                                                   /s/ Polly A. Langdon, Esq.
                                                   Polly A. Langdon, Esq.
                                                   for
                                                   Scott F. Waterman, Esq.
                                                   Standing Chapter 13 Trusteee
                                                   2901 St. Lawrence Avenue, Suite 100
                                                   Reading, PA 19606
                                                   Telephone: (610) 779-1313
